Mikoll and Weiss, JJ., dissent and vote to annul in the following memorandum by Weiss, J. Weiss, J. (dissenting).
We respectfully dissent and would grant the petition and annul the determination. It is beyond cavil that the acts of misconduct with which petitioner was charged and which were sustained upon the hearing, fully support the sanction of revocation. Further, it is eminently clear that the determination is supported by substantial evidence in the record. But to end our inquiry there would require myopic vision. It remains imperative to consider the effects of petitioner’s significant efforts in revealing the unlawful kickback scheme and the representations made by Special Prosecutor Miller (see Matter of Chaipis v State Liq. Auth., 44 NY2d 57, 63). We cannot ignore the fact that petitioner was induced to sacrifice his constitutional right to remain silent. The only evidence in this record of his wrongdoing was furnished by him alone. He relied upon the commitment made by Miller, who not only breached his promise, but became the informant giving rise to the proceedings to revoke petitioner’s license. Examination of Miller’s testimony reveals two glaring bases for granting the petition. First, Miller testified that it was his opinion that the immunity he caused to be conferred “would cover those items as mentioned in the Statement of Charges and it would seem that once he receives immunity with respect to those areas that he cannot suffer any penalty or forfeiture whether it be a license or criminal penalty.” Again, later he testified “I personally do not feel that the Department can do anything to Mr. Greco and use the basis of that action, the items that he testified in the Grand Jury because he has received immunity.” Anything to the contrary notwithstanding, we do not believe the interest of justice is served by disregarding the representation of full immunity by a State officer made to induce a person to sacrifice his right against self incrimination in reliance upon such representation. We find the eloquence of then Chief Judge Breitel, writing for a unanimous court in Matter of Chaipis v State Liq. Auth. (44 NY2d 57, supra) applicable here: “The office of the special prosecutor and the State Liquor Authority are both but agents of the same State of New York, having a common public policy to enforce. Justice does not allow one agent to ignore promises made by the other, whatever the breadth of discretion involved. Instead, an earlier promise made by a prosecutor, an agent of the State, must be treated as a highly significant factor when the State agency with the power to enforce the promise is called upon to do so. The mere fact that an agent of the State made a representation to a criminal defendant and the defendant then pleaded guilty, assertedly in reliance on the representation, is entitled to weight. Even more important, emphatically, is an evaluation of the services performed by the promisee in return for the promise. Where those services have been significant, or have involved considerable risk or sacrifice on the defendant’s part, failure to enforce the promise might do substantial injustice, not only to the defendant but to the public which is entitled to have the benefit of future co-operation, and is to be avoided. Not to be ignored, of course, is the primary duty of the State agency to fulfill its statutory responsibilities when confronted with the prosecutorial promise or *1111representation, but that duty must not be construed so narrowly as to exclude offsetting circumstances relating to the private and public justice of the matter” (Matter of Chaipis v State Liq. Auth., 44 NY2d 57, 64-65, supra). The second error we find is attributed to respondent’s reliance upon the Special Prosecutor’s testimony concerning petitioner’s alleged failure to co-operate by testifying at the Ferrara trial. It is conceded that he co-operated fully in the Birnbaum case. The majority erroneously includes the Ferrara case within the promise. It is to be remembered that the investigation of Ferrara was not even in existence at the time petitioner was given immunity, and his co-operation could not have been encompassed in the bargain. Moreover, and of greater significance, the proof in this record of petitioner’s alleged failure to co-operate is found solely in Miller’s testimony, itself based on hearsay several times removed. Petitioner was not served with a subpoena nor notified by letter to appear. Miller testified “I believe I heard from Mr. Usdin who tried the Frank Ferrara case that he was told that Mr. Greco had gone to Florida, that there was an illness in his family. I personally did not speak to Mr. Greco from probably 1977 up until today” (emphasis added). In our opinion, reliance upon testimony of this gradation to find that petitioner failed to keep his part of the bargain in return for immunity was erroneous as a matter of law.